DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Simon on 5/16/22.
The application has been amended as follows: 

1.	(Currently Amended) A method for assessing cardiovascular disease and treatment effectiveness based on adipose tissue, the method comprising:
identifying a vascular bed of interest in a patient’s vasculature;
receiving a medical image of the patient’s identified vascular bed of interest;
identifying adipose tissue in the received medical image;
receiving a selected vessel in the vascular bed of interest;
receiving a defined distance from the vessel, the defined distance being a distance from the selected vessel from which adipose tissue may be measured; 
detecting, based on the medical image, adipose tissue within the defined distance from the vessel;
determining, from the medical image, a percentage of voxels containing representations of adipose tissue within the defined distance from the vessel;
quantifying the detected adipose tissue based on the determined percentage of voxels;
receiving a geometric vascular model comprising a representation of the patient’s identified vascular bed of interest; and
computing an inflammation index associated with the geometric vascular model, using the identified adipose tissue.

2.	(Cancelled)

3.	(Currently Amended) The method of claim [[2]] 1, further comprising:
computing the inflammation index based on the quantified detected adipose tissue. 

4.	(Cancelled)

5.	(Currently Amended) The method of claim [[4]] 1, further comprising:
computing the inflammation index based on the quantified detected adipose tissue. 

6.	(Currently Amended) The method of claim [[2]] 1, further comprising:
detecting a centerline of the selected vessel; and
detecting the adipose tissue based on the defined distance being perpendicular to the centerline of the selected vessel. 

7.	(Previously Presented) The method of claim 1, further comprising:
modifying a blood flow computation based on the computed inflammation index. 

8.	(Previously Presented) The method of claim 1, further comprising:
generating a patient disease assessment or treatment evaluation based on the computed inflammation index.

9.	(Currently Amended) A system for assessing cardiovascular disease and treatment effectiveness based on adipose tissue, the system comprising:
a data storage device storing instructions for assessing cardiovascular disease and treatment effectiveness based on adipose tissue; and
a processor configured to execute the instructions to perform a method including:
identifying a vascular bed of interest in a patient’s vasculature;
receiving a medical image of the patient’s identified vascular bed of interest;
identifying adipose tissue in the received medical image;
receiving a selected vessel in the vascular bed of interest;
receiving a defined distance from the vessel, the defined distance being a distance from the selected vessel from which adipose tissue may be measured; 
detecting, based on the medical image, adipose tissue within the defined distance from the vessel;
determining, from the medical image, a percentage of voxels containing representations of adipose tissue within the defined distance from the vessel;
quantifying the detected adipose tissue based on the determined percentage of voxels;
receiving a geometric vascular model comprising a representation of the patient’s identified vascular bed of interest; and
computing an inflammation index associated with the geometric vascular model, using the identified adipose tissue.

10.	(Cancelled)

11.	(Currently Amended) The system of claim [[10]] 9, wherein the system is further configured for:
computing the inflammation index based on the quantified detected adipose tissue. 

12.	(Cancelled)

13.	(Currently Amended) The system of claim [[12]] 9, wherein the system is further configured for:
computing the inflammation index based on the quantified detected adipose tissue. 

14.	(Currently Amended) The system of claim [[10]] 9, wherein the system is further configured for: 
detecting a centerline of the selected vessel; and
detecting the adipose tissue based on the defined distance being perpendicular to the centerline of the selected vessel. 

15.	(Previously Presented) The system of claim 9, wherein the system is further configured for: 
modifying a blood flow computation based on the computed inflammation index. 

16.	(Previously Presented) The system of claim 9, wherein the system is further configured for:
generating a patient disease assessment or treatment evaluation based on the computed inflammation index.

17.	(Currently Amended) A non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method of assessing cardiovascular disease and treatment effectiveness based on adipose tissue, the method comprising:
identifying a vascular bed of interest in a patient’s vasculature;
receiving a medical image of the patient’s identified vascular bed of interest;
identifying adipose tissue in the received medical image;
receiving a selected vessel in the vascular bed of interest;
receiving a defined distance from the vessel, the defined distance being a distance from the selected vessel from which adipose tissue may be measured; 
detecting, based on the medical image, adipose tissue within the defined distance from the vessel;
determining, from the medical image, a percentage of voxels containing representations of adipose tissue within the defined distance from the vessel;
quantifying the detected adipose tissue based on the determined percentage of voxels;
receiving a geometric vascular model comprising a representation of the patient’s identified vascular bed of interest; and
computing an inflammation index associated with the geometric vascular model, using the identified adipose tissue.

18.	(Cancelled)

19.	(Currently Amended) The non-transitory computer readable medium of claim [[18]] 17, the method further comprising:
computing the inflammation index based on the quantified detected adipose tissue. 

20.	(Cancelled)
Allowable Subject Matter
Claims 1, 3, 5- 9, 11, 13- 17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ”determining, from the medical image, a percentage of voxels containing representations of adipose tissue within the defined distance from the vessel; and quantifying the detected adipose tissue based on the determined percentage of voxels.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2019/ 0287276 discloses the present invention describes a new functional biomarker of vascular inflammation and its use in predicting all-cause or cardiac mortality. The invention also provides a method for stratifying patients according to their risk of all-cause or cardiac mortality using data gathered from a computer tomography scans of a blood vessel to determine a specific combination of structural and functional biomarkers of vascular inflammation and disease.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov